DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 reciting “a mechanical switch connected to the temperature compensation element and configured to turn on/off according to ambient temperature for supplying or interrupting power to the temperature compensation element”.   Where claim 2 recites “wherein the mechanical switch is configured to turn on and off without driving power”.
It is unclear to the examiner whether the cited mechanical switch actually supplying power or not, since dependent claim 2 actual further clarify the mechanical switch does not driving power when on or off. 
	For the purpose of examination it is assumed the mechanical switch does not required to drive power when on or off.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 16-18 are rejected under 35 U.S.C. 103(a) as being obvious by Noda et al (US 2003/0076565).
With respect to claim 1, Noda et al. ‘565 shows and discloses an optical communication module (TITLE) comprising: an optical device configured to provide an optical output from an electrical input  (Fig 1a/b-7: an optical device provide an optical output/output fiber 4 from an electrical input/pin 3; Section [19] electrical input to optical device ); a circuit board on which the optical device is mounted and which is configured to provide the electrical input to the optical device (Fig 1a/b-7: optical device on a circuit board 5 provide electrical input/pins electrical).  The claim further requires a temperature compensation element mounted on a side of the circuit board; and a mechanical switch connected to the temperature compensation element and configured to turn on/off according to ambient temperature for supplying or interrupting power to the temperature compensation element.  Noda et al. ‘565 did not explicitly state a temperature compensation element, however Noda et al. ‘565 did shows a mechanical switch configured to turn on/off according to ambient temperature for supplying or interrupting such that the mechanical switch/heat conduction plate 10 part of the temperature of the signal processing circuit element 8 can be control and maintained within the operational temperature range (Fig 1a/b-7; Section [022]). It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is within one skill in the art to recognize the well-known use of a temperature compensation element such as TEC/heater/cooler to remove heat from the optical device, to maintain the device within the operational temperature or stable wavelength output. 
With respect to claim 2, Noda et al. ‘565 shows and discloses wherein the mechanical switch is configured to turn on and off without driving power (Fig 1a/b-7: 10, 20 ).
With respect to claim 3, Noda et al. ‘565 shows and discloses wherein the mechanical switch comprises a bi-metal comprising different types of metal plates which are bonded (Section [20] bimetal).
With respect to claim 16, Noda et al. ‘565 shows and discloses wherein the optical device, the circuit board, the temperature compensation element, and the mechanical switch are accommodated in a module housing (Fig 1-a/b-7: all components in casing module housing 2).
With respect to claim 17, Noda et al. ‘565 shows wherein a stationary air layer contained in a module housing is between the optical device and the mechanical switch (Fig 1-a/b-7: air layer in module housing 2 between optical device 6/8 and the mechanical switch 10/20 for movement).
With respect to claim 18, the claim further requires wherein a resin molding surrounding the optical device is between the optical device and the mechanical switch.  Noda et al. ‘565 shows and discloses the module casing surrounding the optical device.   It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is within one skill in the art to recognize the well-known use of resin house molding to house the components or mounting/isolating/shielding components from one another for. 
Claims 1-6, 16-18 are rejected under 35 U.S.C. 103(a) as being obvious by Ghandour et al (US 2017/0261712).
With respect to claim 1, Ghandour et al. ‘712 shows and discloses an optical communication module (TITLE; Abstract: in fiber optic system) comprising: an optical device configured to provide an optical output from an electrical input  (Fig 1-7: an optical device/ VCSEL or PD 40 provide an optical output  from an electrical input/power 22; Section [24-28]); a circuit board on which the optical device is mounted and which is configured to provide the electrical input to the optical device (Fig 1-7: optical device/VCSEL or PD 40 on a circuit board/ PCB 42 provide electrical input/pins electrical; ; Section [24-28]); a temperature compensation element mounted on a side of the circuit board (Fig 1-7: a temperature compensation element/TEC 20 mounted on a side of circuit board).  The claim further requires a mechanical switch connected to the temperature compensation element and configured to turn on/off according to ambient temperature for supplying or interrupting power to the temperature compensation element.   Ghandour et al. ‘712 did not explicitly state as the above.  However, Ghandour et al. ‘712 did disclose of thermoelectric cooler driver configured to turn on/off for supplying power to the temperature compensation element/TEC to regulate the temperature of the optical device, with dissimilar material create heat sink (Fig 2: 24a, 24b, 26, 28; Section [024-028; 036-038]; Claims 1-6).   It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is within one skill in the art to recognize the well-known use mechanical switch/bimetal/or bimorph material to turn on/off power supply to temperature device, for the benefit of using known technology to turn on/off power supply to device. 

With respect to claim 2, Ghandour et al. ‘712 shows wherein the mechanical switch is configured to turn on and off without driving power (Fig 1-7).
With respect to claim 3, Ghandour et al. ‘712 shows and discloses wherein the mechanical switch comprises a bi-metal comprising different types of metal plates which are bonded together and have different thermal expansion coefficients (Fig 2: 24a, 24b, 26, 28; Section [024-028; 036-038]).
With respect to claim 4, the claim further requires wherein the optical device and the temperature compensation element are mounted on opposite surfaces of the circuit board.  Ghandour et al. ‘712 did not explicitly state as the above.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is within one skill in the art to recognize the well-known having optical components mounted on opposite surface of the circuit board, for the benefit keep the device compact. 
With respect to claim 5, the claim further requires wherein the optical device and the temperature compensation element are arranged such that at least portions of the optical device and the temperature compensation element overlap each other.  Ghandour et al. ‘712 did not explicitly state as the above.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is within one skill in the art to recognize the well-known having optical components mounted on/ overlap/ or adjacent to one another so that temperature can regulate effectively. 
With respect to claim 6, Ghandour et al. ‘712 discloses the temperature compensation element comprises at least of a heating element to heat the optical device and a heat absorbing element configured to cool the optical device (Fig 1-7; Section [037-041]). 
With respect to claim 16, Ghandour et al. ‘712 shows and discloses wherein the optical device, the circuit board, the temperature compensation element, and the mechanical switch are accommodated in a module housing (Fig 1-7: all components in casing module housing ).
With respect to claim 17, Ghandour et al. ‘712 shows wherein a stationary air layer contained in a module housing is between the optical device and the mechanical switch (Fig 1-7: air layer in module housing between optical device).
With respect to claim 18, Ghandour et al. ‘712 the claim further requires wherein a resin molding surrounding the optical device is between the optical device and the mechanical switch.  Ghandour et al. ‘712 shows and discloses the module casing surrounding the optical device.   It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is within one skill in the art to recognize the well-known use of resin house molding to house the components or mounting/isolating/shielding components from one another for. 

Allowable Subject Matter
Claims 7, 8, 11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 7:
wherein the temperature compensation element comprises: a heating element configured to generate heat at a low temperature; and a heat absorbing element configured to absorb heat at a high temperature, wherein the mechanical switch comprises: a heating switch connected to the heating element and configured to supply or interrupt power to the heating element while turning on/off according to ambient temperature; and a cooling switch connected to the heat absorbing element and configured to supply or interrupt power to the heat absorbing element while turning on/off according to ambient temperature.
	Claim 8: 

	Claim 11: 
wherein the temperature compensation element comprises a heat absorbing element for cooling, and when the optical device has a temperature range of ΔT1 as a properly operable range ranging from a first temperature to a second temperature, the mechanical switch is configured to turn on at the second temperature or higher, and the temperature compensation element is configured to decrease a temperature of the optical device to a value different from ambient temperature by a temperature difference ΔT2 which is less than the ΔT1.
	Claim 14:
wherein the temperature compensation element comprises a thermoelectric element comprising a first surface facing the optical device and a second surface opposite the first surface, one of the first and second surfaces functioning as a heating surface having a relatively high temperature, the other of the first and second surfaces functioning as a heat absorbing surface having a relatively low temperature, wherein the mechanical switch comprises: a heating switch connected to the thermoelectric element and configured to supply or interrupt power while turning on/off such that the first surface of the thermoelectric element functions as the heating surface; and a cooling switch connected to the thermoelectric element and configured to supply or interrupt power while turning on/off such that the first surface of the thermoelectric 
	Claims 9, 10, 12, 13, 15 are also allowable by depending on objected claims 8, 11, and 14.

					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN N NGUYEN/Primary Examiner, Art Unit 2828